DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.


Response to Amendment
The amendment and/or arguments submitted on 11/16/2021 is/are being considered by the examiner.
Claims 1, 5-6, 8-10, 13, 15-17, 20 are pending: 
Claims 2-4, 7, 11-12, 14, 18-19, 21 are canceled


Response to Arguments
Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112a rejections have been fully considered and are persuasive.  The 35 USC 112a rejections of record has been withdrawn. 



Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejections by Hiremath (US 9,920,742), Esbensen (US 2013/0101413), and Risager (US 2014/0178197) have been fully considered. 
Applicant argues, page 7, that the rejection of record fails to disclose the features that have been added by amendment.
The office is persuaded, and the corresponding rejection of record is withdrawn.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “determine a mean of the plurality of load values; determine a standard deviation of the plurality of load values: convert, using a predefined transfer function, the mean of the plurality of load values into an air density at the wind turbine; estimate, based on the standard deviation of the plurality of load values, a turbulence at the wind turbine;” in combination with the remaining limitations of the claim.
The office notes while Hiremath (US 9,920,742) does calculate, C8L29-38, a turbulence intensity by way of a standard deviation of a variable, Hiremath calculates “the standard deviation of the horizontal wind speed divided by the average wind speed over a predetermined time period”. It is the office’s position that it would be improper hindsight apply the teachings of Hiremath to result in swapping the sensed strain gauge values for the wind speed within the Hiremath turbulence calculation.
Independent claims 10 and 17 contain similar language as that explicitly discussed in the context of claim 1, and are considered allowable under the same rational as that discussed in the context of claim 1.
Dependent claims 5-6, 8-9, 13, 15-16, 20 are allowable based on dependency on their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799